Motion for leave to amend the return by inserting the affidavits used on the motion to change the place of trial denied. Order appealed from modified by requiring the plaintiff to serve a bill of particulars as to the first, second, third, fifth and seventh items set forth in the demand for a bill of particulars, within ten days after service of a copy of the order to be entered hereon, and the order, as so modified, is affirmed, without costs. Hill, P. J., Rhodes, McNamee, Bliss and Heffeman, JJ., concur.